PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/695,623
Filing Date: November 26, 2019
Appellant(s): Ryo, Sho



__________________
Eunice Y. Lee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/17/2021 appealing from the Office action mailed 8/09/2021.


(1) Every ground of rejection set forth in the Office action dated 8/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 11-18, 23 and 24 are rejected under 35 U.S.C. 102(e) as being anticipated by Dellinger et al. (hereinafter Dellinger) U.S. Patent Publication No. 2012/0311499 filed Jun. 5, 2011.
With respect to independent claim 11, Dellinger teaches an information processing device, comprising: 
a display configured to display a plurality of indicators associated with a plurality of application programs, respectively (see e.g. Fig. 4A, 5A para [9][10][182]); 
a touch panel configured to detect a tap at an indicator on the display (see e.g. para [10][77] – “when executed by an electronic device with a display and a touch-sensitive surface, cause the device to” “detect a gesture input by a user. Different gestures on the touch-sensitive surface have different contact patterns. Thus, a gesture may be detected by detecting a particular contact pattern. For example, detecting a finger tap gesture includes ); and 
at least one processor configured to cause the information processing device to perform a first plurality of operations based on receiving a first user operation in a locked state (see e.g. Fig. 5A, 5B and para [180][212][228][229] – “In response to detecting the user input to activate the respective restricted application launch icon (708), the device starts a restricted session for a respective application that corresponds to the respective restricted application launch icon (710).”) and 
a second plurality of operations based on receiving a second user operation in the locked state (see e.g. Fig. 5A 5B para [181] – “Device 100 may be unlocked by dragging unlock image object 502 across channel 504, from one end to the other, using a gesture (e.g., dragging gesture 505).” The unlock gesture corresponds to the recited “a second user operation in the locked state.” After the device is unlocked, user can perform a plurality of operations in the unlocked state shown in Fig. 4A. The device can also show password application and “emergency call” application–see para [181]), wherein: 
the first plurality of operations comprise: 
displaying a first indicator associated with a first application program, in response to the information processing device receiving the first user operation (see e.g. Fig. 5A para [180] – “Locked device interface 500-A may be displayed when a physical button (e.g., push button 206, home or menu button 204) on device ”), and 
executing the first application program in response to the touch panel detecting a tap at the first indicator (see e.g. Fig. 5A para [184] – “A respective application icon 506 may be activated by performance of a gesture (e.g., a tap gesture) on the respective icon 506.”
also see 5C 5O 5L para [212][228][229] – “In response to detecting the user input to activate the respective restricted application launch icon (708), the device starts a restricted session for a respective application that corresponds to the respective restricted application launch icon (710).”  “gesture 5102 is detected dragging slider object 598-E, corresponding to camera application 143, across channel 5100-E. In response to completion of the dragging, camera interface 568 is displayed as in FIG. 5L.”)  A user can tap the indicator (shutter icon 572) to execute the camera application (see e.g. para [206] – “In response to the detection of gesture (e.g., gesture 578) on shutter icon 572, a still image is captured and saved into camera roll”); and 
the second plurality of operations comprise: -2-Application No.: 16/695,623 Attorney Docket No.: 14667.0001-02000 
If device 100 is password-protected, when object 502 is dragged across channel 504, password entry user interface 508 is displayed, as shown in FIG. 5B. The user may use keypad 509 to enter a password. If the correct password is entered, device 100 is unlocked and a user interface with a menu of applications (e.g., user interface 400, FIG. 4A) is displayed on touch screen 112.”), and 
executing the second application program in response to the touch panel detecting a tap at the second indicator (see e.g. Fig. 5B para [77] – e.g. user can access the password application and the “Emergency Call” application).  
Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dellinger in view of Jobs et al. (hereinafter Jobs) U.S. Patent Publication No. 2008/0122796.
Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dellinger in view of Bok (hereinafter Bok) U.S. Patent Publication No. 2011/0256848.

(2) Response to Argument
Beginning on page 7 of Appellant’s Brief (hereinafter Brief), Appellant argues specific issues, which are accordingly addressed below.  Appellant has elected the grouped claims and not argue the claims individually and thus the Examiner will present arguments based on the grouped claims.
Claims 11-18, 23 and 24
A.  The appellant argues that “Dellinger fails to disclose or suggest transitioning from a locked state to either (i) a state of displaying a first indicator associated with a first application program, in response to receiving the first user operation, or (ii) a state of displaying an interface for receiving unlocking information, in response to receiving the second user operation.”  The examiner notes the above argued feature is not recited in the claim.  The feature recited in the claims does not require the either/or “transitioning.”  Dellinger teaches the claimed feature, which includes a situation where the second user operation (see Fig. 5A – the sliding of 505 correspond to the “second user operation”) could occur between the “displaying” and “executing” steps of the “first plurality of operations” (see Fig. 5A – 506A-506E correspond to the first plurality of operations).  Dellinger teaches the cited features because three different locked states are taught by Dellinger (Fig 5A and 5B show two different locked state.  Before the system enters 5A locked state, it is in another locked state – ““500-A may be displayed when a physical button (e.g., push button 206, home or in a locked state.”- see Para [180]).
The appellant further asserts that “[T]he Examiner improperly alleges that Dellinger discloses or suggests ‘at least one processor configured to cause the information processing device to perform a first plurality of operations based on receiving a first user operation in a locked state .. . wherein[] the first plurality of operations comprise: displaying a first indicator associated with a first application program, in response to the information processing device receiving the first user operation . . . , and executing the first application program in response to the touch panel detecting a tap at the first indicator.’ (see page 8)”  The examiner respectfully disagrees for the following reasons:
Dellinger teaches the first user operation in a locked state is a user’s interaction with a button (see e.g. para [180] - “500-A may be displayed when a physical button (e.g., push button 206, home or menu button 204) on device 100 is activated by a user while device 100 is in a locked state.”).  In response to this operation, the locked state interface shown in Fig. 5A is presented to the user.  Items 506A-506E are the first plurality of operations that are available in the locked state.
Furthermore, Dellinger expressly teaches that a user can launch the applications in the locked state that correspond to the displayed icons 506A-506E, i.e. executing the first application program (see Fig. 5A para [184] – “A respective application icon 506 may be activated by performance of a gesture (e.g., a tap gesture) on the respective icon 506.”) Therefore, Dellinger  “executing the first application program in response to the touch panel detecting a tap at the first indicator.”

Claims 19-22
B.  The appellant presented the same argument regarding independent claim 11 (see page 12).  As discussed above, contrary to the appellant’s assertion.  Dellinger teaches each and every feature of claim 11. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/PEI YONG WENG/Primary Examiner, Art Unit 2179                                                                                                                                                                                                        
Conferees:
/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),